Citation Nr: 1535531	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-23 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hypertension.  

2.  Entitlement to a disability rating greater than 10 percent for right knee instability.  

3.  Whether the reduction of the disability rating for residuals of right knee surgery from 30 percent to 10 percent, effective on December 18, 2012, was proper.  

4.  Entitlement to a disability rating higher than 10 percent residuals of right knee surgery for the period following December 18, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In the April 2010 rating decision, the RO, which is the agency or original jurisdiction (AOJ) denied an increased rating for hypertension.  

In the July 2013 rating decision, the AOJ reduced the disability rating for residuals of right knee surgery from 30 percent to 10 percent, effective December 18, 2012.  

In May 2014, the Board remanded the issues currently before it to the AOJ to for additional development.  There has been compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A December 18, 2012 VA examination showed improvement of the Veteran's residuals of right knee surgery.  

2.  The Veteran's residuals of right knee surgery have resulted in no more than flexion limited to 80 degrees and extension limited to 5 degrees.  

3.  The Veteran has no more than right knee lateral instability and does not have recurrent subluxation or dislocation of the right knee.  

4.  The Veteran's diastolic pressure has not been predominantly 110 mm Hg or more and his systolic pressure has not been 200 mm Hg or more during the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for residuals of right knee surgery from 30 percent to 10 percent, effective December 18, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 3.105, 3.344, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5256, 5258-5261 (2015).  

2.  The criteria for a disability rating higher than 10 percent for right knee residuals, have not been met for the period beginning on December 18, 2012.  38 U.S.C.A. 1155, § 38 C.F.R. § 3.102, 3.105, 3.344, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5256, 5258-5261 (2015)

3.  The criteria for a disability rating higher than 10 percent for right knee instability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 3.105, 3.344, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2015).  

4.  The criteria for a disability rating higher than 10 percent for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 3.105, 3.344, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board must also consider whether the collective effect of a claimant's other service connected disability or disabilities acting with the disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran's service-connected disabilities, in addition to the right knee and hypertension disabilities are as follows:  Degenerative disc disease of the lumbar spine, pseudofolliculitis barbae with chronic cystic acne, cervical strain, left knee strain, right index finger scar, and erectile dysfunction.  His combined rating for compensation has been 90 percent during the entire course of his claim and appeal and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been effective since March 2007.  
      Hypertension - Procedural Issues

In an April 1999 decision, the AOJ determined that there had been clear and unmistakable error in a September 1995 rating decision that failed to establish service connection for hypertension.  The April 1999 decision determined that service connection for hypertension was established and a 10 percent rating assigned effective in July 1995.  

The AOJ accepted a June 2009 telephone contact from the Veteran, reduced to writing, as a claim of entitlement to an increase in the disability rating for hypertension.  It denied that claim in the April 2010 rating decision.  The Veteran filed his notice of disagreement (NOD) with that determination in May 2010.  

In the May 2014 Remand, the Board explained that the Veterans Appeals Control and Locator System (VACOLS) showed at that time that the AOJ issued a Statement of the Case (SOC) in December 2010.  In June 2012 argument, the Veteran's representative referred to a December 28, 2010 SOC with regard to the hypertension ratings issue.  

As noted in the May 2014 Remand, there is no December 2010 SOC associated with the claims file.  One of the Remand directives was for the AOJ to associate a copy of that SOC with the claims file.  

Of record are email correspondences in August 2014 that show that the AOJ made efforts to obtain a paper copy of the December 2010 SOC but the efforts were unsuccessful.  From those efforts, the Board concludes that additional efforts would be futile.  

The lack of a copy of the SOC in the claims file is not prejudicial to the Veteran.  He completed his appeal of the hypertension rating issue by filing a timely Substantive Appeal in January 2011.  The AOJ's efforts to locate the SOC constitute compliance with the Board's Remand.  The AOJ issued a Supplemental Statement of the Case (SSOC) in October 2014 that addressed the hypertension rating issue.  

      Hypertension - Merits of Increased Rating Claim

Hypertension is rated under the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted where the diastolic pressure is predominantly 130 or more; a 20 percent rating is warranted where the diastolic pressure is predominantly 120 or more or, a 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or; the systolic pressure predominantly 200 or more, a 10 percent rating is warranted where diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  


VA provided several examinations during the course of the Veteran's claim and appeal.  A January 2010 examination report notes that the Veteran's hypertension was uncontrolled on current medical regimen.  Blood pressure measurements were 160/92, 156/90, and 154/90.  

VA treatment records from March 2010 include a finding that his blood pressure is usually adequately controlled.  Those notes document a pressure greater than 140/90 and a repeat pressure of 130/88.  Blood pressure was 147/103 in July 2008, 130/88 in March 2010, and 180/115 in December 2010.  

VA again examined the Veteran in July 2014, pursuant to the Board's May 2014 Remand.  In that Remand, the Board directed that the examiner should opine as to whether the Veteran has diastolic pressure predominantly 110 or more, systolic pressure predominantly 200 or more diastolic pressure predominantly 120 or more, or diastolic pressure predominantly 130 or more.  

The examiner indicated that he had reviewed the Veteran's claims file and noted that the Veteran brought in a log of daily blood pressures take at home.  Current blood pressure readings were 133/93, 118/77, and 112/79, for an average of 121/83, on the day of the examination.  The examiner stated that the Veteran brought with him a log of daily blood pressures taken at his home spanning January through May 2014.  The examiner stated that the log did not indicate systolic pressures greater than 200 mmHg or diastolic pressure greater than 100 mmHg.  The log referred to by the examiner is associated with the claims file.  

The preponderance of evidence shows that the Veteran's hypertension has not approximated the criteria for a schedular disability rating greater than 10 percent during the course of his claim and appeal.  The Veteran's hypertension does not, at this time, manifest in any symptoms other than the increased blood pressure so it cannot be said that the schedular criteria does not contemplate his symptomatology.  The schedular criteria provides for greater compensation for higher blood pressures than what the Veteran has been shown to have so the level of disability is also contemplated by the schedular criteria.  The evidence does not show that his other service connected disabilities act together with his hypertension to have a collective effect that makes his disability picture an unusual or exceptional one.  The Board therefore declines to remand this issue for referral for extraschedular consideration.  For these reasons, the appeal as to the hypertension issue must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Right Knee Issues - Procedural Matters

In a March 1993 rating decision, the AOJ granted service connection for "injury and surgery of right knee with laxity" and assigned an initial 10 percent disability rating effective in August 1992.  In a March 2009 rating decision, the AOJ increased the rating for "residuals of right knee surgery," which it stated was previously with laxity, to 30 percent effective June 23, 2009 and assigned a separate 10 percent rating for right knee instability effective June 23, 2009.  

The AOJ accepted a September 2012 telephone contact from the Veteran, reduced to writing, as a claim of entitlement to an increase in the disability rating for his right knee disability.  In the July 3013 rating decision on appeal, the AOJ continued the 10 percent rating for right knee instability and decreased (i.e., reduced) the rating for residuals of right knee surgery from 30 percent to 10 percent, effective December 18, 2012.  

In July 2013 the Veteran filed an NOD in which he referred to the reduction from 30 percent to 10 percent.  He also referred to that fact that he had and MRI of his right knee in May 2013 and an injection involving his right knee in April 2013.  He indicated in that NOD that the percentage he sought was 30 percent.  In August 2013, the AOJ received a statement in which the Veteran referred to the 30 percent rating and the reduction and stated that he disagreed with the decision made on his right knee.  

In the May 2014 Remand, the Board noted that an SOC was issued in January 2014 and a Substantive Appeal followed in January 2013 but that neither document was associated with the claims file.  The Board assumed that there was a temporary file in existence and one of the remand directives was to locate that temporary file and associate the documents with the claims file.  The Board also listed "Entitlement to a rating in excess of 10 percent for right knee instability" on the title page of that May 2014 Remand, thus taking jurisdiction over that issue.  

On Remand, the AOJ associated the January 2014 SOC and the January 2014 Substantive Appeal with the claims file.  The January 2014 SOC lists only the reduction issue.  In his Substantive Appeal, the Veteran reported that his right knee range of motion was worse and that the examination used to reduce the rating was inadequate.  

In October 2014, the AOJ issued an SSOC on the right knee instability rating issue.  In June 2015 argument, the Veteran's representative recognized the issues listed on the title page above.  The Board acknowledges that there is no SOC listing the instability rating issue and that it is unclear as to whether the Veteran actually appealed the instability rating determination.  The Board also recognizes that 38 C.F.R. § 19.31 states that in no case will an SSOC be used to announce decisions of the AOJ on issues not previously addressed in the SOC or to respond to newly appealed issue s that were not addressed in the SOC.  

Here, the Board has already treated the issue of whether a rating higher than 10 percent is warranted for right knee instability as perfected to the Board.  Remanding the instability issue for issuance of an SOC would inject additional delay in this case for what amounts to a minor procedural defect.  There is no benefit to the Veteran to do so and the Board's jurisdiction flows from the NOD.   

In that argument the representative referred to testimony provided by the Veteran at a hearing conducted on appeal.  There was no hearing conducted on appeal with regard to the issues now before the Board.  There was a hearing conducted in May 2009 but that hearing was limited to the rating assigned for a scar of the Veteran's left index finger.  That issue has already been adjudicated and is no longer before the Board.  

It is noted that in the May 2014 Remand, the Board listed two knee issues.  One involved the instability rating and no further comment is needed as to how that rating was phrased.  The other right knee issue was listed as "entitlement to a rating in excess of 30 percent prior to December 18, 2012, and in excess of 10 percent from December 18, 20102, for residuals of right knee surgery."  That is an incorrect statement of the issue and one that has not been relied on by the AOJ or the Veteran so there is no prejudice in stating the issue properly for this decision.  

Clear from the Veteran's notice of disagreement, in which he seeks a 30 percent rating, and from all other statements, what the Veteran disagreed with was the reduction from 30 to 10 percent.  

This is important for two reasons.  First, there are different due process requirements for reductions as opposed to claims for increases.  By his own statements, the Veteran seeks restoration of the 30 percent rating, and no more and the AOJ has properly addressed the issue for what it is, a disagreement with the reduction, in the January 2014 SOC. 

Because the Veteran refers to an MRI from May 2013 and an injection involving his right knee in April 2013, the Board has considered whether a rating higher than 10 percent is warranted for the period after December 18, 2012.  Although there is no SSOC addressing whether a higher rating is warranted for the period after December 18, 2012, the AOJ clearly considered all of the evidence of record, including the July 2014 VA examination of the Veteran's right knee, as it indicated such in the October 2014 SSOC.  The Board finds the issuance of the October 2014 SSOC to be adequate as to both the right knee instability and the residuals of right knee surgery issues as the AOJ considered all of the evidence.  Implicit in this finding is that, because the AOJ clearly reviewed the July 2014 examination and all other evidence of record, it AOJ would have granted a higher rating for the residuals of right knee surgery disability if it deemed a higher rating warranted.  In other words, there is an implicit inclusion of the residuals of surgery in that October 2014 SSOC, including an implicit denial  

For these reasons, the Board will adjudicate all issues on appeal.  

Residuals of Right Knee Surgery- Rating Reduction and Merits as to 
Higher Ratings

Certain due process requirements apply where reduction in the rating for a service connected disability is warranted if such lower rating would result in a reduction or discontinuance of compensation payments currently being made.  38 C.F.R. § 3.105(e).  In the case before the Board, the reduction to a lower rating for the Veteran's did not result in a reduction or discontinuance of compensation payments currently being made.  As of March 2, 2007, the Veteran was in receipt of compensation payments for a 100 percent rating.  The July 2013 rating decision also included a grant of special monthly compensation (SMC) for loss of use of a creative organ, effective December 10, 2012. Following the reduction in the rating assigned for his left knee residuals he was still in receipt of compensation payments for a 100 percent rating and was in receipt of SMC at the rate specified at 38 C.F.R. § 1114(k).  The reduction in the rating assigned for residuals of right knee surgery did not result in a reduction or discontinuation of compensation payments currently made and therefore the due process specified at § 3.105(e) was not necessary.

The statute 38 U.S.C.A. § 5112 includes subsection (b)(6) which provides that, for compensation purposes, a change in service-connected or employability status or change in physical condition shall be the last day of the month following sixty days from the date of notice to the payee of the reduction or discontinuance.  

The U.S. Court of Appeals for Veterans Claims (Court) has explained the reason for that subsection as follows:  

In enacting what is now subsection 5112(b)(6), Congress desired to provide a veteran receiving disability compensation benefits a reasonable amount of time to adjust to a reduction or termination of those benefits and in which to submit evidence to show that such a reduction was unwarranted.  See S.Rep. No.2042, 87th Cong., 2d Sess., at 8, reprinted in 1962 U.S.C.C.A.N. 3260, 3266-67.  In other words, Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction.  Section 3.105(e) furthers Congress's intent by providing that no reduction in compensation will occur unless a veteran is first (1) notified and given reasons for the reduction and (2) provided 60 days for the presentation of additional evidence to demonstrate that the current level of compensation should be maintained.  See 38 C.F.R.  § 3.105(e).

O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

In this case, the Veteran had no reduction in disability compensation benefits resulting from the reduction of the disability rating from 30 percent to 10 percent.  Therefore, there was no requirement to delay the reduction past the date where the facts showed that the reduction was warranted.  His rating for compensation purposes was 100 percent both before and after the December 18, 2012 reduction in the disability rating for his right knee surgery disability. 

The regulation implementing 38 U.S.C.A. § 5112 is 38 C.F.R. § 3.344, titled stabilization of disability evaluations, addresses examination reports showing improvement.  There are three subsections to § 3.344.  Subsection (a) and (b) specify requirements to reduce ratings where the rating has been at the same level for 5 years or more.  By the language of subsection (c) they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in such disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

In determining whether the disability rating had been in place for 5 years or more, the time is measured from the effective date assigning the rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Here, the effective date assigning the 30 percent rating was June 23, 2009 and the effective date of the reduction was December 18, 2012.  The rating was in place less than 5 years.  

The next question is whether the rating was based on a reexamination disclosing improvement.  

As reflected in a Decision Review Officer Decision from November 2011, the Veterans residuals of right knee surgery was rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension of the knee.  
Normal range of motion of the knee is to zero degrees of extension (leg straight) and from zero to 140 degrees of flexion (from a straight leg to a leg fully bent at the knee).  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5258 provides for a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating there has been removal of the semilunar cartilage and it is symptomatic.  

Diagnostic Code 5261 provides for a 50 percent rating for extension limited to 45 degrees, a 40 percent rating for extension limited to 30 degrees, a 30 percent rating for extension limited to 20 degrees, a 20 percent rating for extension limited to 15 degrees, a 10 percent rating for extension limited to 10 degrees, and a zero percent rating for extension limited to 5 degrees.  

Diagnostic Code 5260 provides for ratings for limitation of flexion.  A 30 percent rating applies to flexion limited to 15 degrees, a 20 percent rating applies to flexion limited to 30 degrees, a 10 percent rating applies to extension limited to 45 degrees, and a zero percent rating applies to extension limited to 60 degrees.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

He was examined in January 2010.  The Veteran reported that he had pain every day but not all day.  He denied flare-ups.  Examination revealed that he had a right knee brace, a cane, and a limp.  There was no tenderness, crepitus or warmth.  He had knee extension to 20 degrees with pain and flexion to 75 degrees with pain.  There was no diminution with present testing and no criteria specified at 38 C.F.R. § 4.40 and § 4.45 (DeLuca criteria according to the examination report).  He had no additional limitation with pain, fatigue, weakness, or lack of endurance following repetitive use.  

It was this January 2010 examination that gave rise to the March 2010 rating decision in which the AOJ increased the rating for residuals of right knee surgery from 10 percent to 30 percent, based on limitation of extension.  

The AOJ based its reduction on an examination conducted December 18, 2012.  A history section of the examination report documents that the Veteran reported that he had constant right knee pain, used a hinged brace, and had reinjured his knee several months earlier while walking.  The Veteran reported that he had popping and grinding of the right knee with intermittent swelling.  The Veteran reported that he had flare ups three to five times per year.  Range of motion of the right knee was to 90 degrees of flexion and to zero degrees of extension.  Painful motion is listed as beginning at zero degrees.  After repetitive use, right knee flexion ended at 80 degrees and right knee extension was unchanged.  The examiner indicated that his additional functional impairment of the right knee was due to weakened movement, excess fatigability, and pain on movement.  

The AOJ reduced the rating from 30 percent to 10 percent, basing the10 percent on painful motion.  

The reduction from 30 percent to 10 percent was warranted.  It was based on the December 2012 examination which showed improvement in that the Veteran had normal limitation of extension where previously he was found to have extension limited to 20 degrees.  Although the Veteran had pain on motion the pain did not result in limitation of function to less than that contemplated by the 10 percent rating.  Treatment records fully support this finding.    

Now the Board turns to whether restoration of the 30 percent rating is warranted for any period on appeal.  

Pursuant to the May 2014 Board Remand, VA provided the Veteran another examination of his right knee in July 2014.  In a medical history section of the report it is noted that the Veteran had a steroid injection in his right knee in January 2013 with temporary relief.  He reported wearing a brace during the day, had marked antalgic gait, ambulated with the assistance of a cane, and reported difficulty in going up and down stairs.  He denied flare-ups.  

Right knee flexion was measured as to 100 degrees with painful motion shown at 90 degrees.  Right knee extension was measured as to 5 degrees with pain at 5 degrees.  After repetitive use testing of three repetitions, right knee flexion was to 90 degrees and he had no limitation of extension.  The examiner indicated that the Veteran had pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing with regard to his right knee.  He had tenderness or pain to palpation of the right knee.  Muscle strength was 5 out of 5 for right knee flexion and 4 out of 5 for right knee extension.  The examiner indicated that the Veteran had suffered a right meniscal tear but never had a meniscectomy.  The examiner listed no symptoms involving his meniscal tear.  The examiner noted that the Veteran had constant use of a brace and cane.  

The examiner commented that the Veteran has chronic constant right knee pain with decrease in range of motion of 10 degrees on repeated testing.  The examiner stated that she could not comment on the amount of loss of additional range of motion during flareups without resorting to mere speculation.  This language does not matter here because the evidence also shows that the Veteran does not have flareups.  

The examiner referred to the MRI which was actually from March 2013.  The report of the MRI includes an impression that there was degenerative joint disease of the right knee and a complex tear at the posterior horn of the medial meniscus.   The examiner noted that the Veteran had a steroid injection of his right knee in January 2013 that helped for about a month.  These facts do not support a higher rating.  The MRI result does not describe functional impairment.  The steroid injection addresses only treatment for the Veteran's symptoms but does not itself indicate functional impairment

This examination is adequate.  It is evidence more against assigning a higher rating or rating on for residuals of right knee surgery (the Board discusses the instability rating further along in this decision).  The evidence shows that the Veteran does not have limitation of motion warranting a compensable rating for flexion or extension.  The evidence does not show that he has had dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or that the semilunar cartilage has been removed.  

Application of 38 C.F.R. §§ 4.40 and 4.45 does not yield a different conclusion because even when considering the factors listed in those provisions, the Veteran does not have functional limitations of his right knee residuals of surgery that are compensable.  A 10 percent rating is warranted only by application of 38 C.F.R. § 4.59.  

There is no reasonable doubt to be resolved as to the reduction of the 30 percent rating to 10 percent, or the restoration of the 30 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Right Knee - Instability Rating

There is no evidence that his right knee instability has ever approximated the criteria for a rating higher than 10 percent during the appeal period.  

Diagnostic Code 5257 provides for a 30, 20, and 10 percent ratings for severe, moderate, and slight recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a.  The evidence does not show that the Veteran has had more than slight lateral instability or recurrent subluxation during the appeal period.  

The December 2012 examination found the Veteran to have normal right knee stability as to all instability testing except for medial lateral instability.  He had one plus medial-lateral instability.  It is noted that the examination report has four selections for medial lateral instability - normal, one plus (0-5 millimeters), two plus (5-10 millimeters) and three plus (10-15 millimeters).  Thus he had the minimum amount of instability, which the Board finds approximates the criteria of mild lateral instability but does not approximate the criteria for moderate or severe lateral instability.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation / dislocation.  Also noted was that there was no x-ray evidence of patellar subluxation.  

The January 2014 examination report documents that all right knee stability tests were all normal, including the medial-lateral instability test which was previously found to be plus one.  There was no indication of recurrent patellar subluxation or dislocation and no x-ray evidence of such.    

The preponderance of evidence shows that the Veteran has never had more than mild lateral instability of his right knee at any time during the course of his claim and appeal.  Hence, a schedular rating higher than 10 percent for right knee instability is not approximated and the appeal must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Right Knee Extraschedular Consideration

The Veteran's right knee symptoms are all contemplated by the schedular criteria, particularly when one considers 38 C.F.R. § 4.40 and § 4.45.  The Board finds no symptom that the Veteran has had to fall outside of those criteria.  As ratings higher than what he has are available if he had more or more severe symptoms it cannot be said that the schedular criteria does not contemplate the level of his right knee disability.  Nor does the evidence show that the Veteran's service-connected disabilities, including the two separately considered disabilities of the right knee, have a collective effect that results in an unusual or exceptional disability picture.  For these reasons, the Board declines to remand either or both knee issues for referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009 and January 2013.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private  treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  In July 2014, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, in which he identified treatment by Dr. Elkins and Dr. Allen for his knees in a time frame in the 1990s.  Evidence from those practitioners from that time frame and addressing his knees was already of record.  VA provided adequate examinations in this case, as discussed above.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A disability rating greater than 10 percent for hypertension is denied.  

A disability rating greater than 10 percent for right knee instability is denied.  

The reduction of the disability rating for residuals of right knee surgery from 30 percent to 10 percent, effective on December 18, 2012, was proper.  

A disability rating higher than 10 percent for residuals of right knee surgery for the period following December 18, 2012 is denied.  



____________________________________________
	JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


